Citation Nr: 1453766	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  07-32 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than February 16, 1989, for the award of nonservice-connected pension benefits.

[The issue of payment of or reimbursement for unauthorized medical expenses incurred on May 9, 2010, is addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to January 1975. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 1999 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that assigned a revised effective date of October 31, 1991, for the Veteran's award of nonservice-connected pension.

In January 2011, the Board denied an effective date earlier than October 31, 1991, for the award of nonservice-connected pension benefits.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 memorandum decision, the Court vacated the January 2011 Board decision and remanded the matter to the Board.

In March 2013, the Board granted an earlier effective date of February 16, 1989, for the award of nonservice-connected pension benefits and remanded the issue of whether new and material evidence had been submitted to reopen a previously denied claim of entitlement to service connection for paranoid schizophrenia.  

The Veteran again appealed the decision regarding the effective date of his nonservice-connected pension benefits to the Court.  In November 2013, the Secretary of Veterans Affairs moved that the Court vacate and remand that portion of the March 2013 Board decision denying an effective date earlier than February 16, 1989.  In a March 2014 decision, the Court set aside and remanded that portion of the March 2013 Board decision pursuant to the Secretary's motion. 

Evidence has been added to the claims file since the most recent certification of the appeal to the Board but is not pertinent to the earlier effective date issue on appeal.  See 38 C.F.R. § 20.1304(c).



FINDINGS OF FACT

1.  Following a final December 1986 Board decision denying nonservice-connected pension benefits, the earliest date of receipt by VA of a claim for such benefits was February 16, 1989.

2.  The Veteran first became permanently and totally disabled due to paranoid schizophrenia on September 12, 1988, and such mental disability was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following that date.


CONCLUSION OF LAW

The criteria for an effective date of September 12, 1988, but no earlier, for eligibility for a permanent and total disability rating for pension purposes have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.400(b)(1)(ii) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, is the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

However, if, within one year from the date on which the veteran became permanently and totally disabled, the veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the veteran's own willful misconduct, was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which the veteran became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which the veteran became permanently and totally disabled, whichever is to the advantage of the veteran.  While rating board judgment must be applied to the facts and circumstances of each case, extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented the filing of a claim.  38 C.F.R. § 3.400(b)(1)(ii)(B); see also 38 C.F.R. § 3.151.

The Veteran receives nonservice-connected pension benefits, initially granted in a February 1998 rating decision, due to his nonservice-connected disability of paranoid schizophrenia.  In its March 2013 decision, the Board provided a detailed procedural history and factual background of this case and explained how VA's duties to notify and assist had been adequately met in this case.  Those portions of that decision are hereby incorporated into this decision.

In that March 2013 decision, the Board determined that an effective date of February 16, 1989, for the award of nonservice-connected pension benefits was warranted.  The decision was based on its finding that this was the earliest date of receipt by VA of the claim for this specific benefit since the date of a final December 1986 Board decision that denied a claim for such benefits.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.155(a), 3.400.  The Court, in its March 2014 decision, noted that the Board had found that the Veteran's initial claim for nonservice-connected pension benefits "was denied in a December 23, 1986, Board decision that became final," and that, "[b]ased on the record of proceedings [], that finding is plausible and not clearly erroneous."  It further determined that, "[a]bsent revision of the 1986 Board decision based on clear and unmistakable error (CUE) - an issue not decided by the Board or otherwise before the Court, [] - the earliest effective date that can be assigned is one year prior to the date of [the Veteran's] reapplication for [nonservice-connected pension] benefits, and then only if the requirements of 38 C.F.R. § 3.400(b)(1)(ii)(B) (2013) are met."  The Court therefore determined that, "to the extent [the Veteran] asserts general argument that he is entitled to an effective date earlier than February 16, 1988, such argument will not be further addressed."  The Court concluded, however, that the Veteran's claim should be remanded "pursuant to the Secretary's view that remand is warranted for the Board to discuss [the Veteran's] hospitalizations and medical treatment in the year before he filed his informal claim and address whether these records reflect entitlement to an effective date up to one year before February 16, 1989, pursuant to 38 C.F.R. § 3.400(b)(1)(ii)(B)."

In his November 2013 brief moving the Court to vacate the March 2013 Board decision, the Secretary noted that "[t]he record reflects that [the Veteran] was hospitalized both in September and November 1988 because of a paranoid delusional disorder," and "in December 1988 a mental health examiner found that he had paranoid feelings."  The Secretary further noted that, "[i]n an April 1989 treatment note [the Veteran] was found to be paranoid," and "in May 1989 schizophrenia was diagnosed and hospitalization suggested." According to the secretary, "[t]he Board failed to discuss these medical records in determining whether [the Veteran] qualified for an [earlier effective date] based upon the rationale in 38 C.F.R. § 3.400(b)(1)(ii)."

As indicated in the Secretary's brief, the record reflects that the Veteran was hospitalized from September 12, 1988, to September 21, 1988, and again from November 4 to November 10, 1988, for a diagnosis of paranoid delusional disorder.  He was noted on VA treatment in December 1988 to have paranoid ideations, and in May 1989 was diagnosed with paranoid schizophrenia.

Resolving reasonable doubt in the Veteran's favor, the Board finds that he first became permanently and totally disabled due to paranoid schizophrenia on the September 12, 1988, date of his hospitalization.  It further finds that such mental disability, particularly considering his initial 10-day hospitalization, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following that date.  The record reflects no medical record or other such evidence that the Veteran first became permanently and totally disabled due to paranoid schizophrenia earlier than September 12, 1988, but within the year prior to his February 16, 1989, claim, and he has not identified any.   

Accordingly, an effective date of September 12, 1988, but no earlier, for the award of nonservice-connected pension benefits is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An effective date of September 12, 1988, but no earlier, for the award of nonservice-connected pension benefits is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


